DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 11/07/2017. 
This action is in response to preliminary amendments and remarks filed on 05/02/2019. In the preliminary amendments, claims 1-6 were cancelled. Claims 7-18 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/07/2017 and 05/02/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
MPEP 609.04(a)(II) provides the following:
“37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.”

According to MPEP 609.04(a)(II), since Item No. 1 under Non-Patent Literature section of IDS filed on 05/02/2019 cites a pending U.S. application that is stored in the USPTO’s IFW system and does not cite to information that is not part of the specification of the pending application, a legible copy is not required at this time. The specification, including the claims, and drawings of each pending U.S. patent application cited on the IDS filed on 05/02/2019 have been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Claims 7-18 recite “machine readable storage device”; however, the Specification does not recite this feature.
Claims 10 and 16 recite “the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model”; however, the Specification does not recite this feature.
The disclosure is objected to because of the following informalities: Specification [0046] recites “stream processing computer 200” whereas [0056] recites “server computer 200.” (paragraph numbers are based on present applicant’s PGPUB: US 2019/0138939A1). Appropriate correction is required. For examination purposes, “stream processing computer 200” is considered the proper labeling.

Drawings
The drawings are objected to because Specification [0046] recites “stream processing computer 200” whereas Drawings Fig. 1 recites “STREAM PROCESSOR COMPUTER 200” (emphasis added). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/401,252 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the copending Application No. 16/401,252 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Application No. 16/401,252 (reference application)
7. (Original) A computer program product comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following: receiving, by a stream processing computer, from a first sensor and over a communication network, first sensor input data, applying, by the stream processing computer, the first sensor input data to a first stream processing model included in the streams processing computer to obtain first output data, and determining, by machine logic of the stream processing computer. that the first output data is anomalous.








8. (Original) The computer program product of claim 7 wherein the computer code further includes instructions for causing the processor(s) set to perform the following operation: responsive to the determination that the first output data is anomalous, sending a notification to a device of a human individual.

2. The computer-implemented method of claim 1 further comprising: responsive to the determination that the first output data is anomalous, sending a notification to a device of a human individual.

9. (Original) The computer program product of claim 8 wherein the notification includes a user input portion that allows the human individual to choose between at least the following options: continue, retrain and pause.

3. The computer-implemented method of claim 2 wherein the notification includes a user input portion that allows the human individual to choose between at least the following options: continue, retrain and pause.

10. (Original) The computer program product of claim 7 wherein: the streams process processing computer further includes a second stream processing model that receives second sensor input data from a second sensor; and the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model.

4. The computer-implemented method of claim 1 wherein: the streams process processing computer further includes a second stream processing model that receives second sensor input data from a second sensor; and the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model.

11. (Original) The computer program product of claim 7 wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module and over a communication network, a first control signal; and responsive to the first control signal, pausing operation of the first model.

5. The computer-implemented method of claim 1 further comprising: subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module and over a responsive to the first control signal, pausing operation of the first model.

12. (Original) The computer program product of claim 7 wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer 


13. (Original) A computer system comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations including the following: receiving, by a stream processing computer, from a first sensor and over a communication network, first sensor input data, applying, by the stream processing computer, the first sensor input data to a first stream processing model included in the streams processing computer to obtain first output data, and determining, by machine logic of the stream processing computer, that the first output data is anomalous.

1. A computer-implemented method comprising: receiving, by a stream processing computer, from a first sensor and over a communication network, first sensor input data; applying, by the stream processing computer, the first sensor input data to a first stream processing model included in the streams processing computer to obtain first output data; and determining, by machine logic of the stream processing computer, that the first output data is anomalous.

14. (Original) The computer system of claim 13 wherein the computer code further includes instructions for causing the processor(s) set to perform the following operation: responsive to the determination that the first output data is anomalous, sending a notification to a device of a human individual.

2. The computer-implemented method of claim 1 further comprising: responsive to the determination that the first output data is anomalous, sending a notification to a device of a human individual.

15. (Original) The computer system of claim 14 wherein the notification includes a user input portion that allows the human individual to choose between at least the following options: continue, retrain and pause.

3. The computer-implemented method of claim 2 wherein the notification includes a user input portion that allows the human individual to choose between at least the following options: continue, retrain and pause.

16. (Original) The computer system of claim 13 wherein: the streams process processing computer further includes a second stream processing model that receives second sensor input data from a second sensor; and the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model.

4. The computer-implemented method of claim 1 wherein: the streams process processing computer further includes a second stream processing model that receives second sensor input data from a second sensor; and the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model.

wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module and over a communication network, a first control signal; and responsive to the first control signal, pausing operation of the first model.

5. The computer-implemented method of claim 1 further comprising: subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module and over a responsive to the first control signal, pausing operation of the first model.

18. (Original) The computer system of claim 13 wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module and over a communication network, a first control signal; and responsive to the first control signal, retraining the first model.
6. The computer-implemented method of claim 1 further comprising: subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module and over a responsive to the first control signal, retraining the first model.


Claim 7 of the instant application differs from claim 1 of the reference application in that claim 7 (instant) recites “A computer program product comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following” whereas claim 1 (reference) recites “A computer-implemented method”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the method of claim 1 of the reference application as a computer program product by performing the steps of the method utilizing a computer with generic computer components.
Dependent claims 8-12 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of copending Application No. 16/401,252 for the same rationale as discussed above with respect to instant claim 7.
A computer system comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations including the following” whereas claim 1 (reference) recites “A computer-implemented method”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to implement the method of claim 7 of the reference application as a computer system by performing the steps of the method utilizing a computer with generic computer components.
Dependent claims 14-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 of copending Application No. 16/401,252 for the same rationale as discussed above with respect to instant claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
streams processing computer" in line 9 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is to recite "the stream processing computer."
Claim 10 recites the limitation "the streams process processing computer" in line 2 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is to recite "the stream processing computer."
Claim 11 recites the limitation "the stream processing computer system" in line 4 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is to recite "the stream processing computer."
Claim 12 recites the limitation "the stream processing computer system" in line 4 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is to recite "the stream processing computer."
Claim 13 recites the limitation "the streams processing computer" in line 10 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is to recite "the stream processing computer."
Claim 16 recites the limitation "the streams process processing computer" in line 2 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is to recite "the stream processing computer."
Claim 17 recites the limitation "the stream processing computer system" in line 4 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is to recite "the stream processing computer."
Claim 18 recites the limitation "the stream processing computer system" in line 4 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim. A recommended amendment is to recite "the stream processing computer."


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-10 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for determining if an output data is anomalous. Each of the following limitations:
receiving...from a first sensor..., first sensor input data, 
applying...the first sensor input data to a first stream processing model...to obtain first output data, and 
determining...that the first output data is anomalous
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“a machine readable storage device; 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, and “by machine logic of the stream processing computer”, as drafted, are reciting generic computer components (in particular, current applicant’s disclosure in Fig. 2 and [0046] (PGPUB: US 2019/0138939A1) identify that a “stream processing computer” or “stream processor computer” refer to a general purpose computer with memory and processor). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “receiving...over a communication network...input data” amounts to insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. 

Therefore, the recitation of “receiving...over a communication network...input data”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to receiving data over a network. Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis:
perform the following operation: responsive to the determination that the first output data is anomalous, sending a notification to...a human individual
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, “by machine logic of the stream processing computer”, and “wherein the computer code further includes instructions for causing the processor(s)”) and for the insignificant extra-solution activity language (“receiving...over a communication network...input data” and “sending a notification to a device”), the above limitations in the context of this claim encompass responsive to the determination that the first output data is anomalous, sending a notification to a human individual (corresponds to evaluation that can be performed with pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, “by machine logic of the stream processing computer”, and “wherein the computer code further includes instructions for causing the processor(s)”, as drafted, are reciting generic computer components (in particular, current applicant’s disclosure in Fig. 2 and [0046] (PGPUB: US 2019/0138939A1) identify that a “stream processing computer” or “stream processor computer” 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. 

Therefore, the recitations of “receiving...over a communication network...input data” and “sending a notification to a device of a human individual”, which amount to insignificant extra-solution activity, are well‐understood, routine, and conventional functions because the recitations are directed to sending or receiving data over a network. Therefore, the claim is not patent eligible.

Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for determining if an output data is anomalous. Each of the following limitations:
wherein the notification includes a user input portion that allows the human individual to choose between at least the following options: continue, retrain and pause
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, “by machine logic of the stream processing computer”, and “wherein the computer code further includes instructions for causing the processor(s)”) and for the insignificant extra-solution activity language (“receiving...over a communication network...input data” and “sending a notification to a device”), the above limitations in the context of this claim encompass a user input portion that allows a human user to choose between options (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., 

Therefore, the recitations of “receiving...over a communication network...input data” and “sending a notification to a device”, which amount to insignificant extra-solution activity, are well‐understood, routine, and conventional functions because the recitations are directed to sending or receiving data over a network. Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computer program product for determining if an output data is anomalous. Each of the following limitations:
a second stream processing model that receives second sensor input data from a second sensor; and
the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, “by machine logic of the stream processing computer”, 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, “by machine logic of the stream processing computer”, and “wherein the computer code further includes instructions for causing the processor(s)”, as drafted, are reciting generic computer components (in particular, current applicant’s disclosure in Fig. 2 and [0046] (PGPUB: US 2019/0138939A1) identify that a “stream processing computer” or “stream processor computer” refer to a general purpose computer with memory and processor). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “receiving...over a communication network...input data” and “sending a notification to a device of a human individual” amounts to insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. 

Therefore, the recitations of “receiving...over a communication network...input data” and “sending a notification to a device of a human individual”, which amount to insignificant extra-solution activity, are well‐understood, routine, and conventional functions because the recitations are directed to sending or receiving data over a network. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computer system, which is directed to a system, one of the statutory categories.
Step 2A Prong One Analysis:
receiving...from a first sensor..., first sensor input data, 
applying...the first sensor input data to a first stream processing model...to obtain first output data, and 
determining...that the first output data is anomalous
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, and “by machine logic of the stream processing computer”) and for the insignificant extra-solution activity language (“receiving...over a communication network...input data”), the above limitations in the context of this claim encompass receiving from a first sensor first sensor input data (corresponds to observation and evaluation; for example, a user can observe (receive) sensor data from a sensor), applying the first sensor input data to a model (corresponds to evaluation with assistance of pen and paper), and determining the first output is anomalous (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, and “by machine logic of the stream processing 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. 

Therefore, the recitation of “receiving...over a communication network...input data”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to receiving data over a network. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer system, which is directed to a system, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer system for determining if an output data is anomalous. Each of the following limitations:
perform the following operation: responsive to the determination that the first output data is anomalous, sending a notification to...a human individual
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, and “by machine logic of the stream processing computer”) and for the insignificant extra-solution activity language (“receiving...over a communication network...input data” and “sending a notification to a device”), the above limitations in the context of this claim encompass responsive to the determination that the first output data is anomalous, sending a notification to a human individual (corresponds to evaluation that can be performed with pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending 

Therefore, the recitations of “receiving...over a communication network...input data” and “sending a notification to a device”, which amount to insignificant extra-solution activity, are well‐understood, routine, and conventional functions because the recitations are directed to sending or receiving data over a network. Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computer system, which is directed to a system, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer system for determining if an output data is anomalous. Each of the following limitations:
wherein the notification includes a user input portion that allows the human individual to choose between at least the following options: continue, retrain and pause.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components and recitation of insignificant extra-solution activity. For example, but for the generic computer components language (“a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, and “by machine logic of the stream processing computer”) and for the insignificant extra-solution activity language (“receiving...over a communication network...input data” and “sending a notification to a device”), the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, and “by machine logic of the stream processing computer”, as drafted, are reciting generic computer components (in particular, current applicant’s disclosure in Fig. 2 and [0046] (PGPUB: US 2019/0138939A1) identify that a “stream processing computer” or “stream processor computer” refer to a general purpose computer with memory and processor). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the recitation of “receiving...over a communication network...input data” and “sending a notification to a device” amounts to insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. 

Therefore, the recitations of “receiving...over a communication network...input data” and “sending a notification to a device”, which amount to insignificant extra-solution activity, are well‐understood, routine, and conventional functions because the recitations are directed to sending or receiving data over a network. Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer system, which is directed to a system, one of the statutory categories. 
Step 2A Prong One Analysis: The claim recites a computer system for determining if an output data is anomalous. Each of the following limitations:
a second stream processing model that receives second sensor input data from a second sensor; and
the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations”, “by a stream processing computer”, “included in the streams processing computer”, and “by machine logic of the stream processing computer”, as drafted, are reciting generic computer components (in particular, current applicant’s disclosure in Fig. 2 and [0046] (PGPUB: US 2019/0138939A1) identify that a “stream processing computer” or “stream processor computer” refer to a general purpose computer with memory and processor). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, MPEP 2106.05(d)(II) notes the following, 
“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. 

Therefore, the recitation of “receiving...over a communication network...input data”, which amounts to insignificant extra-solution activity, is a well‐understood, routine, and conventional function because the recitation is directed to receiving data over a network. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sirianni et al. (US 10,885,393 B1).
Any limitation that recites “/” or “or” has been interpreted as only requiring one of the listed alternatives.
Regarding Claim 7,
Sirianni et al. teaches a computer program product comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing a processor(s) set to perform operations including the following (Col. 17 line 63 to Col. 8 line 19: “Computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media,...Data storage media may be any available media that can be accessed by one or more computers or one or more processing units (e.g., processors) to retrieve instructions, code and/or data structures for implementation of the techniques described in this disclosure. A computer program product may include a computer-readable medium... By way of example, and not limitation, such computer-readable storage media can comprise any other storage medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer” teaches computer program product with computer-readable storage media storing computer code including instructions to cause processors to perform operations):
receiving, by a stream processing computer, from a first sensor and over a communication network, first sensor input data (Fig. 2 and Col. 9 lines 29-33: “Communication device 204 may include and/or be in communication with (via e.g., network 260 and network enclave 270) a distributed cluster of sensors/capture devices that also include a local analysis capability to feed back into analysis computing system 200” teach the computing system 200 (corresponds to stream processing computer) receives first sensor input data from a first sensor of a cluster of sensors over a communication network; Col. 2 lines 53-57: “Sensor alerts 116 may include input data from a sensor that is contained in the system ( e.g., a radar output in a Structured Threat Information eXpression (STIX™) format), or from security alerts or breaches detected” and Col. 6 lines 39-43: “incident-response system 100 may receive and store large amounts of data from agents 118, sensors 116, and other data streams 110 and rapidly analyze them in order to find the anomalies in support of defensive cyber operations” teach sensor alerts 116 include input sensor data),
applying, by the stream processing computer, the first sensor input data to a first stream processing model included in the streams processing computer to obtain first output data (Fig. 2 teaches the sensor alerts 116 (including first sensor input data) are being applied to anomaly detection system 100 by the computing system 200 (corresponds to stream processing computer); Fig. 1 teaches that system 100 includes anomaly detection module 106, which uses machine learning model (corresponds to first stream process model) included the computing system 200 (corresponds to stream processing computer) to obtain a first output data in the form of anomalous data indicating breaches, see Col. 3 lines 48-49: “Anomaly detection module 106 may incorporate multiple approaches to identify breaches within an enterprise” and Col. 4 lines 45-48: “A multifaceted approach to anomaly detection (using e.g., probability distribution module 120, machine learning models 122, and IOCs 124) used by anomaly detection system 100”), and
determining, by machine logic of the stream processing computer, that the first output data is anomalous (Col. 6 lines 39-48: “As described above, incident-response system 100 may receive and store large amounts of data from agents 118, sensors 116, and other data streams 110 and rapidly analyze them in order to find the anomalies in support of defensive cyber operations...Anomaly detection includes identification of items, events or observations which do not conform to an expected pattern or other items in a dataset” teaches the system 100, which uses anomaly detection module 106, determines that a first output data is anomalous; Col. 12 lines 31-39: “Anomaly detection module 106 may also use machine learning algorithms to guide a user to identify anomalies in the dataset (e.g., data in storage devices 112, 114, 116, and 214). Anomaly detection module 106 may perform machine learning algorithms that detects data points in a dataset that does not fit with the rest of the dataset. Anomaly detection module 106 may provide real-time threat intelligence and actionable alerts by identifying and classifying malicious attacks” further teaches the anomaly detection module 106 determining the first output data is anomalous; Fig. 2 teaches computing system 200 (corresponds to stream processing computer); Col. 17 line 63 to Col. 8 line 19 teaches computer program product with computer-readable storage media storing computer code including instructions (machine logic) to cause processors to perform operations).
Regarding Claim 8,
Sirianni et al. teaches the computer program product of claim 7.
Sirianni et al. further teaches wherein the computer code further includes instructions for causing the processor(s) set to perform the following operation (Col. 17 line 63 to Col. 8 line 19 teaches computer code including instructions to cause processors to perform operations): 
Col. 12 lines 31-39: “Anomaly detection module 106 may also use machine learning algorithms to guide a user to identify anomalies in the dataset (e.g., data in storage devices 112, 114, 116, and 214). Anomaly detection module 106 may perform machine learning algorithms that detects data points in a dataset that does not fit with the rest of the dataset. Anomaly detection module 106 may provide real-time threat intelligence and actionable alerts by identifying and classifying malicious attacks” further teaches responsive to the anomaly detection module 106 determining the first output data is anomalous, the system sends real-time actionable alerts (notification); Fig. 1 and Col. 15 lines 24-27: “Results may be returned to users 118 in the form of alerts for less detailed incidents or generated reports for more in-depth analysis and tailored with a selection of graphs to display results visually” teach that alerts are being sent to a human user via a web interface, which renders that the alert is sent to the user’s device from which the user access the web interface).
Regarding Claim 13,
Claim 13 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7.
Sirianni et al. further teaches a computer system comprising: a processor(s) set; a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions for causing the processor(s) set to perform operations including the following (Col. 17 line 63 to Col. 8 line 19: “Computer-readable media may include computer-readable storage media, which corresponds to a tangible medium such as data storage media,...Data storage media may be any available media that can be accessed by one or more computers or one or more processing units (e.g., processors) to retrieve instructions, code and/or data structures for implementation of the techniques described in this disclosure. A computer program product may include a computer-readable medium... By way of example, and not limitation, such computer-readable storage media can comprise any other storage medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer” teaches computer-readable storage media storing computer code including instructions to cause processors to perform operations; Fig. 2 teaches a computing system).
Regarding Claim 14,
Claim 14 recites analogous limitations to claim 8 and therefore is rejected on the same ground as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sirianni et al. (US 10,885,393 B1) in view of Hammond et al. (US 2017/0213132 A1).
Regarding Claim 9,
Sirianni et al. teaches the computer program product of claim 8. 
Sirianni et al. does not appear to explicitly teach wherein the notification includes a user input portion that allows the human individual to choose between at least the following options: continue, retrain and pause.
However, Hammond et al. teaches wherein the notification includes a user input portion that allows the human individual to choose between at least the following options: continue, retrain and pause (Fig. 4J and pg. 6 [0068]-[0073]: “With respect to the CLI 218 of FIG. 41, the CLI 218 can be, but is not limited to, a command line-based application used in a command-line interpreter such as Bash or cmd.exe. Alternatively, the CLI 218 can include a command line-based application in a web-based interface through, for example, a web browser or a web-browser element thereof, which web browser can be textual or graphical. The command-line interface can be configured to request information through a prompt...For example, the following entry in Inkling™ can create a BRAIN and name the BRAIN "myMountainCarBrain":...$ bonsai brain create myMountainCarBrain For example, the following entry in Inkling™ can load a file for the foregoing BRAIN (i.e., "myMountainCarBrain"):... $ bonsai brain train start myMountainCarBrain For example the following entry in Inkling™ can stop the training mode for the forgoing BRAIN...$ bonsai brain train stop myMountainCarBrain” teach a prompt (notification) associated with a command-line interface (user input portion) that allows a user to indicate (choose) the option to continue or stop training the model; pg. 12 [0122]: “The learner module and instructor module can work with a simulator or other data source to iteratively train a node with different data inputs” teaches iteratively training a model, therefore starting to train a model would include retraining).
Sirianni et al. and Hammond et al. are analogous art because they are directed to machine learning systems.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the notification includes a user input portion that allows 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “an AI engine configured to operate with multiple user interfaces to accommodate different types of users solving different types of problems with AI” (Hammond et al. pg. 1 [0005]).
Regarding Claim 15,
Claim 15 recites analogous limitations to claim 9 and therefore is rejected on the same ground as claim 9.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sirianni et al. (US 10,885,393 B1) in view of Keller et al. (US 2018/0288080 A1).
Regarding Claim 10,
Sirianni et al. teaches the computer program product of claim 7.
Sirianni et al. does not appear to explicitly teach wherein: the streams process processing computer further includes a second stream processing model that receives second sensor input data from a second sensor; and the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model.
However, Keller et al. teaches wherein: the streams process processing computer further includes a second stream processing model that receives second sensor input data from a second sensor; and the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model (Fig. 6 teaches stream processing computer; pg. 3 [0034]-[0035]: “The ONAD component 160 contains a plurality of ONAD modules 170, each configured with an ONAD data model 180. Generally, the ONAD component 160 can perform an operation for detecting anomalous activity during a flight. For example, an ONAD module 170 can retrieve a plurality of feature definitions. Each feature definition can specify a respective one or more of the plurality of sensor devices and a respective algorithm for deriving data values from sensor data collected from the one or more sensor devices...Generally, each of the ONAD data model 180 represents a learned pattern of normal feature values for a particular one of the feature definitions. The ONAD module 170 can compare the calculated feature values with the pattern of normal feature values for the corresponding feature definition to determine whether anomalous activity occurred during the flight using an anomaly detection model” teaches each of the plurality of online networked anomaly detection (ONAD) modules is configured with its own ONAD data model (corresponds to first stream processing model and second stream processing model) in which each data model processes respective sensor input data from a respective sensor device; since each model is trained to learn a pattern for a particular one of the feature definitions gathered from one of the sensor devices, the determination of a first output data as being anomalous does not affect or interrupt the learning process of second model; see example in pg. 3 [0035]: “As an example, a particular feature value may not be considered anomalous during the take-off of a flight, but could be considered anomalous during the landing phase of the flight”).
Sirianni et al. and Keller et al. are analogous art because they are directed to anomaly detection.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein: the streams process processing computer further includes a second stream processing model that receives second sensor input data from a second sensor; and the determination that the first output data is anomalous does not result in interruption and/or retraining of the second stream processing model as taught by Keller et al. to the disclosed invention of Sirianni et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a system that can “determine whether anomalous activity occurred during the flight using an 
Regarding Claim 16,
Claim 16 recites analogous limitations to claim 10 and therefore is rejected on the same ground as claim 10.

Claims 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sirianni et al. (US 10,885,393 B1) in view of Williams, JR. et al. (US 2015/0254555 A1) and further in view of Teixeira et al. (“HOLMES: An event-driven solution to monitor data centers through continuous queries and machine learning”).
Regarding Claim 11,
Sirianni et al. teaches the computer program product of claim 7.
Sirianni et al. teaches further teaches wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations (Col. 17 line 63 to Col. 8 line 19 teaches computer code including instructions to cause processors to perform operations).
Sirianni et al. does not appear to explicitly teach subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system,...over a communication network, a first control signal; and responsive to the first control signal, pausing operation of the first model.
However, Williams, JR. et al. teaches subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system,...over a communication network, a first control signal; and responsive to the first control signal, pausing operation of the first model (Fig. 8 and pg. 11 [0132]-[0133]: “the model may be trained to classify network information into various classes ( e.g., classifications)...one or more of the classifications/classes may be defined to be anomalies. In other cases, classes may be considered normal and/or expected...At block 810, in at least one of the various embodiments, a report may be generated regarding the class or classes that may have been detected in decision block 808” teach that subsequent to the detection of anomaly (determination that output data is anomalous) by the model, the system generates a report about the classes (for example, anomalous); Fig. 8 further teaches that after the report is generated about the anomaly in Step 810, the system will determine whether retraining is needed at Step 812; if retraining is not needed, the operation of the model is ended (paused) at Step 816; pg. 11 [0132] further describes moving along the flow chart in Fig. 8 in terms of “controls” and pg. 3-4 [0043] teaches a communication network is used to receive signals associated with the system, which corresponds to receiving control signals over a communication network with respect to the system implemented to perform steps of Fig. 8; Fig. 1 teaches a stream processing computer system including element 116).
Sirianni et al. and Williams, JR. et al. are analogous art because they are directed to anomaly detection.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system,...over a communication network, a first control signal; and responsive to the first control signal, pausing operation of the first model as taught by Williams, JR. et al. to the disclosed invention of Sirianni et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the training of a deep learning model to perform anomaly detection for real-time network information and captured/buffered network information (Williams, JR. et al. pg. 2 [0025]- [0027]).
Sirianni et al. in view of Williams, JR. et al. does not appear to explicitly teach subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module..., a first control signal.
However, Teixeira et al. teaches subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module..., a first control signal (pg. 219 Section 4.2: “We use the adapter pattern for the actual integration with FRAHST, where a processor is attached to a continuous query and updates the algorithm upon new events. The step (3) in Figure 5 notifies a listener which consequently publishes an alarm event to the message broker so further actions are taken; such as update charts, send SMS or XMPP messages. It is interesting to observe that generated alarms can also be considered event streams, and hence can be monitored” teaches that the listener publishes an alarm event to the message broker for further actions to be taken (thus becoming events streams that can be monitored and used to update the algorithm (model)), which corresponds to the model receiving control signals from the listener; Fig. 5 teaches that alarm is raised based on detecting anomaly; Fig. 1 and Fig. 2 teach the architecture of the computer-implemented system, which corresponds to the stream processing computer).
Sirianni et al., Williams, JR. et al., and Teixeira et al. are analogous art because they are directed to machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module..., a first control signal as taught by Teixeira et al. to the disclosed invention of Sirianni et al. in view of Williams, JR. et al.

Regarding Claim 12,
Sirianni et al. teaches the computer program product of claim 7.
Sirianni et al. teaches further teaches wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations (Col. 17 line 63 to Col. 8 line 19 teaches computer code including instructions to cause processors to perform operations).
Sirianni et al. does not appear to explicitly teach subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system,...over a communication network, a first control signal; and responsive to the first control signal, responsive to the first control signal, retraining the first model.
However, Williams, JR. et al. teaches subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system,...over a communication network, a first control signal; and responsive to the first control signal, responsive to the first control signal, retraining the first model (Fig. 8 and pg. 11 [0132]-[0133]: “the model may be trained to classify network information into various classes ( e.g., classifications)...one or more of the classifications/classes may be defined to be anomalies. In other cases, classes may be considered normal and/or expected...At block 810, in at least one of the various embodiments, a report may be generated regarding the class or classes that may have been detected in decision block 808” teach that subsequent to the detection of anomaly (determination that output data is anomalous) by the model, the system generates a report about the classes (for example, anomalous); Fig. 8 further teaches that after the report is generated about the anomaly in Step 810, the system will determine whether pg. 11 [0132] further describes moving along the flow chart in Fig. 8 in terms of “controls” and pg. 3-4 [0043] teaches a communication network is used to receive signals associated with the system, which corresponds to receiving control signals over a communication network with respect to the system implemented to perform steps of Fig. 8; Fig. 1 teaches a stream processing computer system including element 116).
Sirianni et al. and Williams, JR. et al. are analogous art because they are directed to anomaly detection.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system,...over a communication network, a first control signal; and responsive to the first control signal, responsive to the first control signal, retraining the first model as taught by Williams, JR. et al. to the disclosed invention of Sirianni et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the training of a deep learning model to perform anomaly detection for real-time network information and captured/buffered network information (Williams, JR. et al. pg. 2 [0025]- [0027]).
Sirianni et al. in view of Williams, JR. et al. does not appear to explicitly teach subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module..., a first control signal.
However, Teixeira et al. teaches subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module..., a first control signal (pg. 219 Section 4.2: “We use the adapter pattern for the actual integration with FRAHST, where a processor is attached to a continuous query and updates the algorithm upon new events. The step (3) in Figure 5 notifies a listener which consequently publishes an alarm event to the message broker so further actions are taken; such as update charts, send SMS or XMPP messages. It is interesting to observe that generated alarms can also be considered event streams, and hence can be monitored” teaches that the listener publishes an alarm event to the message broker for further actions to be taken (thus becoming events streams that can be monitored and used to update the algorithm (model)), which corresponds to the model receiving control signals from the listener; Fig. 5 teaches that alarm is raised based on detecting anomaly; Fig. 1 and Fig. 2 teach the architecture of the computer-implemented system, which corresponds to the stream processing computer).
Sirianni et al., Williams, JR. et al., and Teixeira et al. are analogous art because they are directed to machine learning.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate subsequent to the determination that the first output data is anomalous, receiving, by the first model of the stream processing computer system, from a listener module..., a first control signal as taught by Teixeira et al. to the disclosed invention of Sirianni et al. in view of Williams, JR. et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a complex event processing (CEP) system that uses a listener in which the system “successfully promotes the integration between machine learning and CEP where good execution performance is shown to be achieved” (Teixeira et al. pg. 219 Section 4.2).
Regarding Claim 17,
Claim 17 recites analogous limitations to claim 11 and therefore is rejected on the same ground as claim 11.

Regarding Claim 18,
Claim 18 recites analogous limitations to claim 12 and therefore is rejected on the same ground as claim 12.

Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xia et al. (US 10,810,491 B1) teaches providing recommendations regarding parameter changes and/or warnings or alerts regarding anomalous or unexpected model behavior, which is relevant to Fig. 2 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YING YU CHEN/               Examiner, Art Unit 2125